       Case 1:18-cv-02223-GBD-SN Document 168 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   7/29/2020


JOEL RICH, et al.,

                                            Plaintiffs,                18-CV-2223 (GBD)(SN)

                          -against-                                             ORDER

FOX NEWS NETWORK LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Defendant Ed Bukowsky’s motion to dismiss for lack of personal jurisdiction (the

“motion to dismiss”) and Plaintiffs’ motion to compel discovery documents withheld by

defendant Fox News Network LLC on asserted newsgathering privilege grounds (the “motion to

compel”) are pending before the Court. Several documents filed in relation to those motions have

been filed, in whole or in part, under seal or via email as “confidential,” without leave of the

Court (though often with reference to paragraph I.A. of the Court’s Individual Rules of Practice

in Civil Cases).

        Under paragraph I.D. of the Court’s Individual Rules of Practice in Civil Cases, and

consistent with the law in Circuit, parties must request leave of the Court before filing documents

under seal. This practice is also reflected in the parties’ Amended Stipulated Confidentiality

Agreement and Protective Order. See ECF No. 143 ¶ 10.

        While paragraph I.A. of the Court’s Individual Rules of Practice in Civil Cases authorizes

letters containing confidential information to be submitted to the Court by email, all submissions
       Case 1:18-cv-02223-GBD-SN Document 168 Filed 07/29/20 Page 2 of 2




are subject to the presumptive right of access for judicial documents under the common-law and

First Amendment.

       Accordingly, by no later than August 12, 2020, the parties must either (1) publicly file on

ECF all documents that they have filed under seal related to the motion to dismiss or the motion

to compel, including (a) the three letters Plaintiffs submitted to the Court by email on May 6,

2020; May 14, 2020; and July 10, 2020; (b) the letter defendant Fox News Network LLC

submitted to the Court by email May 11, 2020; (c) the letter defendant Ed Butowsky submitted

to the Court by email July 22, 2020; (d) the exhibits to the June 23, 2020 letter motion Plaintiff

filed under seal; (e) the letter and attached exhibits Plaintiffs filed under seal on July 23, 2020;

and (f) the letter defendant Fox News Network LLC submitted to the Court by email on July 23,

2020; OR (2) file a narrowly tailored, robustly justified application to file the above particular

documents under seal or with redactions consistent with the Court’s Individual Rules of Practice

in Civil Cases and the law of this Circuit. Each party may file its own letter with respect to

option (2) addressing the documents it seeks to keep under seal. Each party’s letter may be filed

provisionally under seal but may be unsealed upon the Court’s resolution of the application. If

any party pursues option (2), it may also publicly file on ECF any letters, exhibits, or other

documents currently under seal or submitted by email which the party does not seek to keep

sealed or redacted as part of its application.

SO ORDERED.



DATED:         July 29, 2020
               New York, New York




                                                   2
